El Juez Asociado Sr. Sulzbacher,
emitió la siguiente opinión del Tribunal.
Esta es una apelación de la Corte de Distrito de Arecibo en causa criminal por ataque con intención de cometer vio-lación contra Manuel Lorenzo Viruet. El acusado fué debi-damente juzgado por la Corte sin la intervención de un Jurado y fué condenado por mayoría de votos á la pena de un año de presidio á trabajos forzados y doscientos dollars de multa con las costas debiendo en defecto de pago de multa y costas sufrir un dia más de prisión por cada dollar que .dejara de satisfacer. .De esta sentencia dicho acusado Viruet *182apeló para ante este Tribunal suplicando que la sentencia de la Corte de Distrito de Arecibo sea revocada. La Ley de Enjuiciamiento Criminal provee que cualquiera de las partes en un proceso criminal en persecución de un delito muy grave (felony) puede apelar ante la Corte Suprema siempre que la apelación verse sobre una cuestión de'derecho solamente. Estas cuestiones de derecho pueden ocurrir por varias razones, entre ellas por admisión de alguna prueba que sea improcedente ó por denegación de alguna que sea pertinente al celebrarse el juicio oral, pero á fin de que pueda ser revisado por la Corte Suprema es necesario que durante el juicio se interpongan excepciones, las que deberán con-signarse en pliego de excepciones que tiene que ser debi-damente firmado por uno de los Jueces según se dispone en la Ley de Enjuiciamiento Criminal, y este pliego de excep-ciones debe formar parte del expediente que se remita á este Tribunal; y una de las partes puede también hacer que toda la prueba practicada ante la Corte de Distrito en el acto del juicio oral forme parte del pliego de excepciones. Un pliego de excepciones según lo definen los comentaristas, es un es-crito de objeciones qúe hace una de las partes de la causa á las decisiones del Tribunal, sobre una cuestión de derecho y cuyo pliego de objeciones deberá certificarlo el Juez ó Corte que dictare la resolución. El objeto del pliego de excep-ciones es traer á los autos la resolución contra la que se hagan, las objeciones á fin de que pueda someterse á la considera-ción del Tribunal-que conozca de la causa en apelación. En la presente causa no hay pliego de excepciones y por tal ra-zón esta Corte no puede determinar si se ha admitido alguna prueba que fuera improcedente ó si por el contrario se ha denegado la admisión de alguna procedente, como tampoco puede determinar si las pruebas practicadas justifican ó no la condena del Tribunal sentenciador cuya condena debe presumirse justa mientras no se pruebe lo contrario. Los errores que aparecen de los autos no necesitan presentarse por medio de pliego de excepciones, pero pueden presentarse *184al Tribunal en el escrito de apelación, ó la Corte de oficio puede revocar ó modificar una sentencia si aparece algún error en los autos. En esta causa el apelante no ha señalado error alguno que conste en los autos, pero la Corte encuentra que en la sentencia se condena al apelante á un dia de pri-sión por cada dollar que dejare de satisfacer de la multa y costas que le fueron impuestos. El Tribunal de Distrito de Arecibo ha cometido un error condenando al acusado á sufrir un dia de prisión por cada dollar de las costas. Esta cues-tión ha sido resuelta por este Tribunal en el sentido de que en defecto de pago de costas no puede imponerse prisión alguna. Por lo tanto opino que debe revocarse la sentencia de la Corte de Distrito de Arecibo en esta causa en lo que se refiere á la prisión por defecto del pago de costas, y que debe confirmarse con respecto á los demás pronunciamientos que dicha sentencia contiene.

Resuelto de conformidad. ■

Jueces concurrentes, Sres. Presidente, Quiñones y Asocia-dos Hernández y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.